UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------X
DEEP SOUTH ASSOCIATES LLC,                                      ORDER ADOPTING REPORT
                                                                AND RECOMMENDATION
                          Plaintiff,                            17-CV-3124 (DRH)(ARL)
-against-

HARBORBAY CONSTRUCTION INC.,

                           Defendant.
-------------------------------------------------------X

        Presently before the Court is the Report and Recommendation of Magistrate Judge

Arlene R. Lindsay, dated May 13, 2019, recommending that the Court grant plaintiff’s motion

for a damages, in connection with the default judgment granted on November 28, 2018, in the

amount of $147,064.63, together with pre-judgment interest at the rate of 9% from August 10,

2016 to the date judgment is entered and deny plaintiff’s request for an award of attorney’s fees

and costs with leave to renew. More than fourteen (14) days have passed since service of the

Report and Recommendation and no objections have been filed.

        Pursuant to 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72, this Court has reviewed the Report

and Recommendation for clear error, and finding none, now concurs in both its reasoning and its

result. Accordingly, the Court adopts the May 13, 2019 Report and Recommendation of Judge

Lindsay as if set forth herein. Accordingly,

        IT IS HEREBY ORDERED THAT the motion for a damages is granted in the amount

of $147,064.63, together with pre-judgment interest at the rate of 9% from August 10, 2016 to

the date judgment is entered and the request for an award of attorney’s fees and costs is denied

with leave to renew provided such renewed motion is filed within the time limit set forth in Rule

54(d) of the Federal Rules of Civil Procedure. The Clerk of Court is directed to enter judgment in

favor of plaintiff and against defendant in the amount of $147,064.63, together with pre-

                                                  Page 1 of 2
judgment interest at the rate of 9% from August 10, 2016 to the date judgment is entered and to

close this case.

        SO ORDERED.

Dated: Central Islip, New York               s/ Denis R. Hurley
       June 5, 2019                         Denis R. Hurley
                                            United States District Judge




                                          Page 2 of 2
